Citation Nr: 0107094	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  99-16 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1969 to 
August 1975.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 10 percent evaluation for 
chronic hepatitis.  


REMAND

In June 1999 and October 2000 statements, the veteran 
requested a video hearing before the Board.  In January 2001, 
the RO mailed notice of a video hearing scheduled for 
February 15, 2001, to the veteran at his last known address, 
with a copy to his representative.  The veteran did not 
appear at the video hearing, and the claims folder was soon 
after forwarded to the Board for adjudication on the evidence 
of record.  

While the claims folder was in transit to the Board, the 
veteran's representative timely moved for a new hearing date 
and showed good cause for the veteran's failure to appear at 
the February 2001 video hearing.  See 38 C.F.R. § 20.704(d) 
(2000).  The Board received a memorandum from the veteran's 
representative, dated February 12, 2001 and postmarked March 
1, 2001, that requested postponement of the video hearing for 
approximately 30 days because the veteran was very ill.  A 
motion for a new hearing date following a failure to appear 
for a scheduled hearing must be in writing, must be filed 
within 15 days of the originally scheduled hearing date, and 
must explain why the appellant failed to appear for the 
hearing and why a timely request for a new hearing date could 
not have been submitted.  38 C.F.R. § 20.704(d) (2000).  A 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  
38 C.F.R. § 20.305(a) (2000).  

When good cause and the impossibility of timely requesting 
postponement are shown, as they have been in this case, the 
hearing will be rescheduled for the next available hearing 
date at the same facility after the veteran or his 
representative gives notice that the contingency which gave 
rise to the failure to appear has been removed.  38 C.F.R. 
§ 20.704(d).  

In order to afford the veteran full due process, the case 
will be REMANDED for the following action:

The RO should schedule a video hearing 
before the Board for the veteran.  All 
efforts made should be documented and all 
correspondence received should be 
associated with the veteran's claims 
folder.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




